Citation Nr: 0315530	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-46 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for conditions of the legs, 
ankles and shoulders, claimed as secondary to the service-
connected cervical spine disability.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1959.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO).  The veteran canceled a hearing before a Hearing 
Officer at the RO scheduled in June 1997 at his request.

The St. Petersburg, Florida Regional Office currently has 
jurisdiction over this case.

In November 1995, a claim was submitted for entitlement to 
service connection for dental trauma due to a car accident in 
service.  In October 1996, the veteran raised the issue of 
entitlement to an increased rating for the service-connected 
cervical spine disorder.  As those issues have not been 
properly developed on appeal, they are referred to the RO for 
appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  In April 2003, the veteran 
indicated that he has receiving treatment for the claimed 
conditions at the North Florida/South Georgia VA Hospital in 
Gainesville, Florida.  Those records have not been obtained.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain copies of all VA 
outpatient records of the veteran from 
North Florida/South Georgia VA Hospital 
in Gainesville, Florida concerning 
treatment of the claimed leg, ankle and 
shoulder conditions.  All records 
obtained should be associated with the 
claims folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


